      Case 20-01213   Doc 24   Filed 03/10/20 Entered 03/10/20 06:01:55   Desc Main
                                 Document     Page 1 of 3


                   IN THE UNITED STATES BANKRUPTCY COURT
          FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 In Re:                                 )     Case No:        20-01213
      Faydra Triche-Solomon             )
             Debtor,                    )     Chapter:        Chapter 13
                                        )
                                        )     Judge:           Timothy A. Barnes

                                 NOTICE OF HEARING

To:       Faydra Triche-Solomon, 14414 S. Clark St., Riverdale, IL, 60827

          Marilyn O. Marshall, 224 S. Michigan Ave. #800, Chicago, IL, 60604

          Office of the US Trustee, 219 S. Dearborn, Suite 873, Chicago, IL 60604

          Internal Revenue Service, PO Box 7346, Philadelphia, PA 19101

          Internal Revenue Service Mail Stop CH1 230 S. Dearborn, Chicago, IL 60604

          Attorney General of the United States Tax Division (DOJ) PO Box 55 Ben
          Franklin Station, Washington, DC 20530

          Civil Process Clerk, Office of the United States Attorney for the
          Northern District of Illinois, 219 S. Dearborn, 5th Floor, Chicago, IL
          60604

PLEASE TAKE NOTICE that on the 9th of April, 2020 at 9:30 a.m., I
shall appear before the Honorable Judge Timothy A. Barnes in 219 S.
Dearborn, Courtroom 744, Chicago, IL and then and there present the
attached OBJECTION TO THE CLAIM OF THE INTERNAL REVENUE SERVICE, a
copy of which is attached hereto.

                                      By:    __/s/ Dale Riley____________
                                               Dale Riley

                               CERTIFICATE OF SERVICE

I, Dale Riley, hereby certify that I served a copy of this Notice
along with the aforementioned document upon the above parties, by
causing the same to be mailed in a properly addressed envelope,
postage prepaid, at 55 E. Monroe, Suite 3400, Chicago, Illinois,
before the hour of 5:30 p.m., on March 10, 2020.

                                      By:    ___/s/ Dale Riley___________
                                               Dale Riley

Attorneys for the Debtor
Geraci Law L.L.C.
55 E. Monroe Street #3400
Chicago, Illinois 60603
(Ph): 312.332.1800 (Fax):             877.247.1960
   Case 20-01213   Doc 24   Filed 03/10/20 Entered 03/10/20 06:01:55   Desc Main
                              Document     Page 2 of 3


              IN THE UNITED STATES OF BANKRUPTCY COURT
       FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 In Re:                              )     Case No:        20-01213
      Faydra Triche-Solomon          )
             Debtor,                 )     Chapter:        Chapter 13
                                     )
                                     )     Judge:           Timothy A. Barnes

       OBJECTION TO THE CLAIM OF THE INTERNAL REVENUE SERVICE


NOW COMES the Debtor, Ms. Faydra Triche-Solomon (the “Debtor”), by

and through her attorneys, Geraci Law, LLC, to present her OBJECTION

TO THE CLAIM OF THE INTERNAL REVENUE SERVICE, and states as follows:

  1.   This Court has jurisdiction pursuant to 11 U.S.C. 1334 and

       this is a “core proceeding” under 28 U.S.C. 157(b).

  2.   The Debtor filed a petition for bankruptcy protection under

       Chapter 13 of the US Bankruptcy Code and a plan of

       reorganization on 01/15/2020.

  3.   On 02/05/2020, the Internal Revenue Service (hereinafter the

       “Creditor”) filed a proof of claim (number 6-1) in the amount

       of $7,739.86.    (See attached Exhibit A.)

  4.   Claim 6-1 alleges in part $3,676.60 priority tax debt for the

       tax period ending 12/31/2019 based on an unfiled return.

  5.   The Debtor in fact did file a return for the tax period ending

       12/31/2019 and owes $760. (See attached Exhibit B.)

  6.   The claim filed by the creditor in this case is invalid

       pursuant to 11 U.S.C. 502(b)(1).
Case 20-01213   Doc 24
                     Filed 03/10/20 Entered 03/10/20 06:01:55 Desc Main
                       Document     Page 3 of 3
WHEREFORE, the Debtor, Ms. Faydra Triche-Solomon, prays that this

Court enter an order disallowing the claim of the Internal Revenue

Service to the extent that it pertains to the tax period ending

12/31/2019 beyond $760 in priority debt, to the extent that it

alleges that the Debtor did not file a tax return, and for such

further additional relief that this Court may deem just and

proper.




                                      ___/s/ Dale Riley______________
                                        Dale Riley




Attorneys for the Debtor
Geraci Law L.L.C.
55 E. Monroe Street #3400
Chicago, Illinois 60603
(Ph): 312.332.1800 (Fax):       877.247.1960
